IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TIMOTHY ALLEN PARSONS,                   : No. 214 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
BUREAU OF DRIVER LICENSING,              :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal

and Application for Supersedeas are DENIED.